Title: From John Adams to George Washington, 20 June 1789
From: Adams, John
To: Washington, George


2
Dear sir—
Richmond Hill June 20th. 1789—

Among the Candidates for the Honour of public Employment; under the new Government there is one, whose connection in my family, and public relation to me, in the late legation to St. James’s Would render my total silence on his account, liable to misinterpretation, as proceeding, either from want of esteem, confidence, or affection for him on the one hand, or to a failure of rispect to the President on the Other.
The Gentleman I mean is Colonel Smith whose original, education and Services, during the late War are all better known to you, Sir, than to me. He was indeed so much a stranger to me, that, to my recollection I never heard his name, till he was announced as the secretary, of my Legation to Great Britain.During the three years that he resided with me in England, his Conduct was to my satisfaction—and his Character was much esteemed in England, France, Spain, Portugal through all which he Countries he had occasion to travel—
As his Qualifications, are as well Known to you, sir, as to me, and the Situations that require to be filled, and the merits of other Candidates, much better: it is not my intention to solicit any particular place for him, his inclination, as well as mine, would no doubt prefer something at home,—but if the public service require a minister to go abroad, and he should be thought a proper person, I presume he would have no objection.
In England he has served three years, is known at Court, and in the Nation, and is as much esteemed and would be as well received, as any other faithfull American. As all my Dispatches passed through his hands, he is well acquainted, with the rise, progress and present state of the negotiations of the United States at that Court. I shall not however dissemble my opinion that it would not consist with the dignity of this Nation, or Her Chief Magistrate, to send to that Country, any Character higher than a Consul, before an offlicial agreement shall be made on their part, to return to your Court a Minister of equal rank—
In Portugal Mr. Smith has already executed one Commission, to the satisfaction of that Court as well as of his Constituients. With the Present Prime Minister, the Chevalier De Pinto, he has had a personal Acquaintance in London for several years, and to my Knowledge is much esteemed by that wise, able, and amiable Nobleman, one of whose most earnest Wishes, it is, to form— a Treaty with this Country.
In Holland Mr. Smith is known to many, and I flatter myself, that, from my long residence and numerous Acquaintances in that Republic; especially among the Capitalists, Stock-Brokers, Loan–Undertakers and money lenders who have now in their possession, obligations under my hands, for more than nine Millions of Guilders and from his Known Connection with me, he would be, as well received, both at the Prince of Orange’s Court, by their High Mightinesses, by the Corps Diplomatique, and the Nation, as any other Person—
While on one hand I shall hold myself under obligation for whatever appointment The President may judge fit for him, I shall cheerfully acquiesce on the others, in whatever may be the determination—
With every sentiment of Respect and / affection, I have the Honor to be, / Dear Sir, / Your most Obedt— / & most Humble Servt—
John Adams.